602 F.2d 1246
Lloyd L. HAYES, Hayes, Inc., et al., Plaintiffs-Appellees,v.T. G. SOLOMON, Gulf States Theatres, Inc., et al.,Defendants-Appellants.
No. 77-1062.
United States Court of Appeals,Fifth Circuit.
Sept. 24, 1979.For Majority Opinion, 597 F.2d 958.

D. L. Case, Jack Pew, Jr., Dallas, Tex., O. J. Weber, Jr., Beaumont, Tex., John R. Vaughan, William T. Lifland, Marshall H. Cox, Jr., Robert T. Quinn, New York City, Hopkins P. Breazeale, Jr., Baton Rouge, La., for defendants-appellants.
James A. Chesnutt, II, Beaumont, Tex., Edwin Tobolowsky, Neal E. Young, David L. White, Dallas, Tex., for plaintiffs-appellees.
Appeal from the United States District Court for the Eastern District of Texas.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
Before THORNBERRY, RONEY and HILL, Circuit Judges.
PER CURIAM:


1
During our consideration of this Petition for Rehearing we noted that, while at the end of plaintiffs' case and again after all the evidence was presented defendants filed a motion for directed verdict, and after the verdict was rendered defendants filed a motion for judgment N.O.V., these facts were not articulated in our opinion.  The record has been reviewed and such motions were indeed made and denied.  With this observation, the Petition for Rehearing is DENIED.


2
No member of this panel nor Judge in regular active service on the court having requested that the court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 16) the Petition for Rehearing En Banc is DENIED.